

Employment Agreement


This agreement is entered into by and between Beijing Gufeng Chemical Products
Co., Ltd (hererinafter referred to as the “Company”, an enterprise incorporated
in the People’s Republic of China and its legal registered address is Dongsiqu
Qiao Nan, Pinggu County, Pinggu District, Beijing.) and Mr. Qingxin Jiang
(hererinafter referred to as the “Chief Executive Officer” or “CEO”, with the
Chinese Identification No.: #####) on July 1, 2010 (“Agreement”). NOW,
THEREFORE, for good and other valuable consideration, the parties agree as
follows：


1.
Employment Period

 
In accordance with the terms and requirements stipulated in this Agreement, this
Agreement shall take into effect during the period commencing on the date hereof
and ending on the fifth (5th) anniversary date herefrom, after which the
Agreement will automatically extend every year. A written notice of employment
termination shall be delivered to the other party herein 30 days in advance in
case that the Company or Mr. Qingxin Jiang wants to terminate the Agreement.
 
2.
Capacity and Responsibility

 

 
(a)
During the employment period, Mr. Qingxin Jiang will be appointed as the CEO of
the Company. He will enjoy the general authorization and responsibility. The CEO
shall offer the Company with appropriate administrative, financial, other
managerial service and work designated by the Board from time to time.

 

 
(b)
CEO should do the utmost to faithfully, honestly and diligently perform its
responsibility under this Agreement and comply with the policies and procedures
in material aspect. During fulfilling the responsibility, CEO shall perform the
business and strategic plan approved by the Board.

 

 
(c)
CEO will be located to work in the current business address in Beijing.

 
3.
Contribution Compensation and Welfare

 
The compensation and welfare of the CEO shall be determined by the Board in
accordance with his performance in the related fiscal year.

 
1

--------------------------------------------------------------------------------

 

4.
Work Schedule

 
Upon receiving the approval from the governing labor department, CEO shall have
a flexible working time. Unless otherwise stipulated, there is no overtime fee
for the CEO.
 
Working Environment and Safety
 

 
(a)
The working environment provided by the Company to the CEO shall comply with the
national occupational health and safety requirements;

 

 
(b)
The Company shall offer the necessary working environment to the CEO in
accordance with the national and local requirements, and establish necessary
employee protection system.

 
5.
The Termination of the Agreement

 
In case of the following situations occurred, the Company must deliver a written
termination notice to the Chief Executive Office prior to the expiration of the
Agreement:
 
 
I.
Severe violation against the Company’s policy or regulations by the CEO;

 
 
II.
Material negative influences or damages to the Company due to the CEO’s gross
negligence or malpractice;

 
 
III.
Criminal accusation or criminal liability charged against the CEO;

 
 
IV.
Under any circumstances, the termination of this Agreement shall have no
relationship with the execution of the Share Transfer Agreement entered into by
and between the CEO and Shaanxi TechTeam Jinong Humic Acid Product Co., Ltd. on
July 1, 2010 (the “Share Transfer Agreement”), which means, the termination of
the Agreement is irrelevant to the CEO’s 40% restricted shares deposited in the
escrow account pursuant to the terms in the Share Transfer Agreement.

 
6.
Confidentiality

 

 
(a)
Confidential Obligations

 
The CEO held the view that the continuous success of the Company and its
subsidiary greatly depends on the usage and protection of large number of
confidentiality and propriety information. All the existing or to-be –developed
information under this Agreement shall refer to confidential information. The
confidential information shall include, but not limited to information involving
with the business of the Company and its related party, industry information
getting by CEO during his employment; information about the current clients,
potential clients and regular clients, development, transition and restructure
plan, strategic plan, market expansion plan, and etc. Therefore,  without the
written notice from the  executive director, the CEO shall not disclose the
confidential information during his employment period, or utilize this
information unless(1) the information has been the public information and can be
utilized by the public not due to CEO’s reason; (2) information should be
disclosed required by the court or relative law. The CEO agrees to return all
memo, notes, plan, record, report and other files possessed by himself during
the termination of his capacity.

 
2

--------------------------------------------------------------------------------

 


 
(b)
Owner Rights of Intellectual Property Rights

 
The CEO agrees to timely and fully disclose information relating to its
business, recent development activity, current or future products or services,
new concept independently conceived, created or developed by himself or through
corporation with the others during his employment and one year after.
 

 
(c)
The Third Party Information

 
The CEO understands the situation that the Company will get the confidential
information from the third party on the condition that the Company is liable to
keep its confidentiality and confine it in a certain purpose. The CEO shall
strictly keep the confidentiality for the third party information, and not
disclose or use the third party information to anybody unless with the written
approval from the Board.
 
7.
CEO’s Statement

 
Hereby, the CEO made the statement that:(1)the signing, delivery, and
fulfillment of the Agreement by the CEO shall not constitute any conflict,
infringement, violation to any other contract, agreement, and etc. The Agreement
shall have a binding effect to the CEO upon the signature and the execution of
the Company. Hereby, the CEO has consulted with the independent legal consultant
for the rights and obligations under this Agreement and fully understand the
terms herein.
 
Sustainability
 
Article 7, 9, 15, 16 and 18 shall still be in effect upon the termination or
expiration of this Agreement.
 
8.
Notification

 
Any notice in this Agreement should be formal and delivered by the noted express
delivery to the following addressee:

 
3

--------------------------------------------------------------------------------

 

Notification to the CEO
 
To Mr. Qingxin Jiang


Address : Tianjuyuan Fertilizer Co., Ltd.,
South Nanzhang Dai Village,
Donggao, Pinggu District, Beijing
Tel: : 010 - 60992886
Fax : 010 - 60992610
To : Mr. Qingxin Jiang

 
To the Company
 
Beijing Gufeng Chemical Products Co., Ltd.
Address : South of Dongsiqu Bridge, Pinggu Town, Pinggu District, Beijing.
Tel : 010 - 60992886
Fax : 010 - 60992610
To: Mr. Qingxin Jiang

 
Or other address informed by the sender in advance. The notice under this
Agreement delivered in this manner shall be regarded that the notice has been
issued out.
 
9.
Fragmentation

 
The articles of the Agreement shall be interoperated to in a valid way based on
applicable laws, however, if any articles of this Agreement are recognized as
invalid, illegal or unenforceable according to any law or regulations in any
scope of law. These invalid, illegal or unenforceable articles shall not affect
any other articles or any actions in different scopes of law, but this Agreement
should be revised, explained and executed in this scope of law, like such
invalid, illegal or unenforceable articles have never been contained in this
Agreement.

 
10.
Integrality

 
This Agreement and documents appointed in this Agreement and the other documents
signed on the same day as this agreement consist the entire agreement and
understanding, and shall supersede any original understanding, agreement or
statements related to this agreement, no matter in written or oral.

 
4

--------------------------------------------------------------------------------

 

Non Strict Interpretation
 
Either party can not apply to the rule of strict interpretation.
 
Counterparts
 
This Agreement made be executed in several copies. Each copy shall be deemed as
an original, and all of the copies shall constitute the same agreement.
 
11.
Jurisdiction

 
The interpretation, validity, execution of this Agreement shall be in accordance
with the laws in the People’s Republic of China, excluding applicable choice of
law or conflict of law.
 
12.
Arbitration

 
No matter when these proposals raise, it is agreed that any rights and
obligations related to this Agreement and the proposal or dispute on the
employment of CEO (including but not limit proposal or dispute on
discrimination, sexual harassment, termination and layoff) shall be solved
through the following procedures:
 
Negotiation between CEO and the company to solve the problem;

 
(1)
If the parties cannot reach an agreement or solution in 30 days after the
negotiation, any party can bring the dispute to the court for arbitration in 60
days after the occurrence of the claim;

 
(2)
Any party can appeal to the court in its jurisdiction 15 days after the outcome
of the arbitration.



13.
Modification and Abstention

 
The word used in this Agreement can only be modified and abstained on basis of
board resolution or CEO’s prior consent. In addition, the execution of any
article in the Agreement by any party shall not affect the legality, validity
and execution of the Agreement.
 
CEO’s Cooperation
 
During and after the employment, CEO shall cooperate with the Company and its
related companies on any internal or judicial investigations within the
reasonable scope upon the Company’s request.

 
5

--------------------------------------------------------------------------------

 

Language
 
This Agreement is executed in Chinese and shall come into effect upon
signatures.

 
6

--------------------------------------------------------------------------------

 
 
The two parties hererin signed this Agreement on July 1, 2010.

 
Bejing Gufeng Chemical Products Co., Ltd.
 
Corporate Seal
 
Authorized representative :
/s/ Qingxin Jiang
     
Qingxin Jiang
     
Signature : /s/ Qingxin Jiang
 

 
 
7

--------------------------------------------------------------------------------

 